October 23, 2015
 OhtflLLL J. WkltEl                                       Zl\j TH£ Uuir tit Af/£Al<>
                       V,
                                                          THUD       lUO'UlAL        Vt^T/atT
$7An- of iwu tmmusu/i/                                    Fitting iai Auhn/i/, runs
OAJ jALL S7A/I/0A/IM LT AL,

                                                                                    RECEIVED IN
                                                                                  COURT OF CRIMINAL APPEALS
'lb JHi t LLik'S kfTtdt'.
                                                                                            OCT 23 2015


bfkti       LM ;/}<,/ ki/dlladj, St-utl tf 7m n /          -,<•         r     j
                                                                                              4±        0/ l).
                                                                                                                   f




to>H u»iLv He tdtf ,f shh h«m Ike/sh,* kfteilaes c-f klt e*» no, 6a
InjUiM ly ,%nJtf/y timid +d UfHLlufil ilidY ImflUlo.l, lit, 1lmIsU*1.

\AlHUll-Dll             hfl&UuvL Dlis-aII 7, UtuUf.     b&a/a     feiiS-t Pro* His                   Ul,/
thui        uou't/1 bufibf v      He   hf/cul.

                                                        VcfV Trulv Youri,;
                                                       DawjJ 9~ >U*a4U^
                                                       Dhi tall J. Uli/fl/1        f/e&fi
                                                      XiMtif-a Air. I IS 772.5
                                                      fi.tt.kt lit tt*,ft
                                                      IMl FM H'ro
                                                      Nun / i tfJUOj TiUu > 773/7



 hnsllbMt, dot,oil j. itu/n/ let* Kittfo 6d/l;/y n*; tU A//a/L»/j
 buhl-Cullcry IdbfCiiSd             ', b hut* b»J tcrnwJ ft* tin do <>s; s)J> l< „ os
 tuautd MttluJ Hs HM dbV of blhUf SLffIS, /// lACCariLuMSA usfM
  I (-A ,   Ui hi i,    I .



                                                       hnjuiL^LjsU          aa*

                                                        Obtrdll J. Ub/re./

                                                                                              / RECEIVED S
                                                                                                    OCT 2 3 2015
                                                                                                  THIRD COURT OFAPPEALS
                                                                                              \       JEFFREY D.KYLE /
         tiurrell    j. W\At9aj
         ZamuU      Has i^ll'lH                                            MOWTH HOUSTON "T>: WP^^m^****-
                                                                              39 OCT 2015 PM 7 !L
         acn     Fm    ctvo
                                  Loutt 0/                     A/feuU
-4
                                                                                                                                      V
     ^                              •' f~: •*' J 1 '••": 8:"-:- » •* •''       i||ii"'li>il'l»'i''l'''l'ill: "MIU   IM H   M   l»n>